Citation Nr: 1038352	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision by which the RO denied service 
connection for PTSD.

In October 2007, the Veteran testified at a hearing before the 
Decision Review Officer at the RO.  A transcript of the hearing 
has been added to the record.


FINDING OF FACT

PTSD is not shown to be related to the Veteran's active duty 
service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(effective July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in October 2005 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was provided.  No examination is 
necessary herein because as discussed fully below there is no 
credible evidence suggesting that PTSD might be related to 
service.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
service personnel records, and VA treatment records.  The Veteran 
was provided an opportunity to set forth his contentions during 
the hearing before a Decision Review Officer.  He declined a 
Board hearing.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the stressor claimed by 
the veteran is related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that the veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortal fire; grenade; small arms fire, included suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psychophysiological state of fear, helplessness, 
or horror.  38 C.F.R. § 3.304(f) (effective July 13, 2010).

Factual Background 

The Veteran's DD Form 214 and other service personnel records 
reflect that he served as a blacksmith in Vietnam.  There are no 
indicia of combat such as a Purple Heart or a Combat Infantryman 
Badge.

The service treatment records indicate no complaints, treatment, 
or diagnosis consistent with PTSD or another psychiatric 
disorder.  

Although the Veteran has indicated that several alleged PTSD-
inducing stressors occurred in 1964, the record reflects that he 
served in Vietnam from June 1965 to April 1966 as a welder.  He 
has alleged several stressors and has highlighted various ones at 
different times.

In February 2005, the Veteran asserted that in 1964, he was part 
of the first group at Cam Ranh Bay.  He recalled making an 
amphibious assault on the beach and taking sporadic fire from the 
shore.  He also recalled taking fire from the jungle 
approximately every third night while at Cam Ranh Bay from small 
arms and rockets.  He recalled being on a truck from Da Nang, 
when the man next to him was shot in the back.  The Veteran 
allegedly jumped off the truck and returned fire.  According to 
the Veteran, the fire fight lasted 10 minutes.  The Veteran 
lifted the dead soldier back into the truck when it left the 
area.  The Veteran reported engaging in perimeter defense on 
other occasions.  The examiner diagnosed PTSD and invited the 
Veteran and his wife to attend a PTSD orientation group.

In December 2005, the Veteran submitted a written stressor 
statement.  He indicated that while sitting in a "hooch" 
drinking coffee, a 12-year-old Vietnamese child ran into carrying 
what appeared to be a bomb.  In response, the Veteran took a 
switchblade and cut the boy's arm.  The Veteran took the object 
from the boy's hand and threw it.  It turned out to be a Molotov 
cocktail.  The Veteran also asserted that in the mid 1960's, he 
disembarked from a ship at Cam Ranh Bay and that he and his 
fellow soldiers were shot at and that land mines exploded.  He 
indicated that he saw several soldiers as they were blown up.  He 
dragged the wounded to safety.

In April 2006, an RO official called the Veteran to inquire about 
the stressors associated with his PTSD claim.  The Veteran 
reported two stressors.  First, the Veteran told of the bunker 
incident with the Molotov cocktail detailed above.  Second, he 
spoke of seeing a soldier stepping on a land mine while 
disembarking from the ship aboard which the Veteran was also 
present.  

An October 2006 report of a VA psychologist indicates that while 
serving in Vietnam, the Veteran was repeatedly exposed to 
traumatic stressors wherein he witnessed others die and that he 
fired upon others to survive.  Reportedly, he witnessed body 
parts and casualties.  Based on the foregoing, a diagnosis of 
PTSD was rendered.

In a checklist generated to enable the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (now the U.S. Army and 
Joint Services Records Research Center (JSRRC)) to research the 
alleged stressors, the RO enumerated as additional stressor 
evidently reported by the Veteran.  Apparently, he heard that his 
nephew, B.P., had been killed in Vietnam in December 1964.

The JSRRC researched the Veteran's unit for the period from 
November 1, 1965 to January 31, 1966.  During that period, there 
was no attack on Cam Ranh Bay.  Also, during that period, no 
member of the Veteran's company had been killed or injured.  
JSRRC verified that during the time in question, the Veteran was 
in Cam Ranh Bay.

During his October 2007 hearing, the Veteran testified that in 
December 1964, he boarded a ship from Saigon to Cam Ranh Bay.  
Despite reports that Cam Ranh Bay had been cleared, it was not, 
and the Veteran and his unit came under small arms fire as well 
as mortar fire.  At that time, according to the Veteran, a few 
soldiers were wounded, but nobody was killed.  The Veteran also 
testified regarding the distressing news that B.P. had been 
killed in Nha Trang.  Upon questioning, the Veteran estimated 
B.P.'s date of birth to be in July 1940.  He could not narrow 
down the date of death to a specific timeframe and could not 
identify B.P.'s unit.  He indicated, however, that B.P. was 
killed in 1965.  The Veteran was asked whether there was any 
incident in Saigon that could constitute a stressor.  He stated 
that there was a helicopter pilot with whom he flew and that they 
frequently picked up and dropped off dead and injured soldiers.

Discussion

The service treatment records reflect no complaints, treatment, 
or diagnosis consistent with PTSD or another psychiatric 
disorder.  The post-service evidence contains VA-generated 
diagnoses of PTSD.  The Board finds that the February 2005 and 
October 2006 diagnoses of PTSD conform to the requirements set 
forth in the current version of 38 C.F.R. § 3.304(f) in that they 
have been rendered by VA mental health practitioners.  

In addition to a diagnosis of PTSD, the Veteran's stressors must 
either be verified or, essentially, be consistent with the nature 
of his service.  38 C.F.R. § 3.304(f) (effective July 13, 2010).  
The reported stressors have not been verified, and they do not 
appear consistent with the nature of the Veteran's service, as 
the Veteran did not engage in combat, and his military 
occupational specialty does not in itself suggest exposure to 
trauma.  In any event, as the will be elaborated below, the Board 
does not find the Veteran's allegations credible.  The Board 
reminds the Veteran that VA decision makers have discretion to 
accept or reject pieces of evidence provided that sufficient 
reasons and bases are set forth explaining such actions.  Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  

Initially, the Board observes that at various times, the Veteran 
provided different accounts of his alleged stressors.  For 
example, in February 2005, the Veteran recounted the incident on 
the truck from Da Nang.  He never spoke of it again despite the 
apparent magnitude of the event.  Also, he reported making an 
amphibious assault while taking sporadic fire.  He never again 
claimed to have been involved in an amphibious assault.  Several 
times, the Veteran described facing fire and land mines when 
arriving in Cam Ranh Bay.  On a few occasions, he described 
scenes of devastation involving casualties and pulling the 
wounded to safety.  At his hearing, he testified that soldiers 
had been wounded but that nobody had been killed.  The Board 
finds this inconsistency glaring, as such details are central to 
the claimed events.  The Board also points to the JSRRC research 
that directly contradicts the Veteran's assertions regarding 
firefights and the like at Cam Ranh Bay during the reported 
timeframe.  The Board doubts the incident with the 12-year-old 
boy and the Molotov cocktail because no details such as 
approximate dates and location were provided.  Such a presumably 
memorable event is strikingly lacking in detail.  Thus, again, 
due to the inconsistencies, contradictions, and variations in the 
recitations of stressors, the Board does not find them credible.  
As such, any diagnosis of PTSD based on such stressors is not one 
upon which the Board will rely.  Indeed, a valid diagnosis of 
PTSD necessitates that the stressor upon which the diagnosis is 
based be one that actually occurred.  38 C.F.R. § 3.304(f); see 
also 38 C.F.R. § 4.125(a) (2010).

The Board now turns to the allegation of trauma generated by the 
news of B.P.'s death.  There is no information in the record in 
verification of this event.  Even if true, however, it is 
insufficient for a grant of service connection for PTSD because 
none of the diagnoses of PTSD in the record relate the diagnosis 
to that stressor.  Indeed, neither the February 2005 nor the 
October 2006 VA reports link a diagnosis of PTSD to that claimed 
stressor.  As stated, service connection for PTSD requires that 
the diagnosis detail the stressor or stressors upon which it is 
based.  No diagnosis of PTSD contained herein is based upon the 
fact that the Veteran suffered trauma as a result of the news of 
B.P.'s death.  This alleged stressor in and of itself, therefore, 
is insufficient to support a grant of service connection for 
PTSD.  Id.

In short, although PTSD has been diagnosed by VA mental health 
professionals, the Board finds that the stressors upon which the 
diagnoses are based are not credible.  When alleged stressors are 
not credible, service connection for PTSD cannot be granted.  Id.  
Service connection for PTSD, therefore, is denied.  Id.; 
38 C.F.R. § 3.303.

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for PTSD is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


